ON REHEARING-.
It is insisted by counsel for appellee that the claim of mechanic’s lien of the Moore Carving Machine Company is clear-lyinsufficient, and invalid as a lien, because there is in the affidavit no positive designation of the owner of the property, and because the account filed therewith is no meagre of explanation and barren of statement as not to aid the affidavit, when used in connection therewith, on the question of ownership. The answer to this is that the United States Blowpipe Company is the only plaintiff, and its bill'was finally dismissed by the court below on demurrer, and the sufficiency of its *711own case, as made by the bill, is the only question before us. And it appears that the defendant Moore Carving Machine •Company had a judgment at law for their claim, and this, it was said in argument, without contradiction, had been paid.
As to the validity of the plaintiff’s lien — the only one before us on this demurrer — we need only say that a re-examination of - the record and authorities has led us to our original conclusion.
English^ Judge (dissenting).